Case 7:19-cv-10870-VB Document 22 Filed 07/23/20 Page 1of8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

eee ee eee X
WALTER J. JACKSON,

Plaintiff, :
Vv. ; ORDER
ALVARO FARIAS, Detective, Shield #103; : 19 CV 10870 (VB)
and CITY OF PEEKSKILL, :

Defendants.
ween eee eee ene a - _— x

 

On June 29, 2020, defendants moved to dismiss the complaint. (Doc. #16).

On July 21, 2020, the Court received an undated letter from plaintiff, who is proceeding
pro se and in forma pauperis. (Doc. #20). In his letter, plaintiff states he recently discovered that
an additional party was involved in the conduct giving rise to his claims and seeks to add that
party as a defendant in this action. (Id.).

Plaintiff's request is GRANTED.
Accordingly, it is HEREBY ORDERED:

1, By August 13, 2020, plaintiff shall file an amended complaint, using the
amended complaint form attached to this Order. Plaintiff is reminded that any
factual allegations in the amended complaint must be true to the best of his
knowledge, information, and belief. See Fed. R. Civ. P. 11(b)(3). Also, the
amended complaint will completely replace the original complaint; therefore,
plaintiff should include in the amended complaint all information necessary for
his claims.

2. If plaintiff files an amended complaint, within 21 days of such amendment,
defendants Alvaro Farias and City of Peekskill may either: (i) file an answer to
the amended complaint; or (ii) file a motion to dismiss the amended complaint.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: July 23, 2020
White Plains, NY
SO ORDERED:

Val

Vincent L. Briccetti
United States District Judge

 
 

Case 7:19-cv-10870-VB Document 22 Filed 07/23/20 Page 2 of 8

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

19 cv loge (vs)

(Include case number if one has been
assigned)

 

Write the full name of each plaintiff.

-against- AMENDED

COMPLAINT

 

 

Do you want a jury trial?
[lYes CINo

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section Il.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 2/10/17
Case 7:19-cv-10870-VB Document 22 Filed 07/23/20 Page 3 of 8

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
CL] Federal Question
(1 Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

 

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff, , is a citizen of the State of
(Plaintiffs name)

 

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 7:19-cv-10870-VB Document 22 Filed 07/23/20 Page 4of 8

If the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant's name)

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

if more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il, PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

 

 

 

 

 

First Name Middle Initial Last Name

Street Address

County, City State Zip Code
Telephone Number Email Address (if available)

Page 3
Case 7:19-cv-10870-VB Document 22 Filed 07/23/20 Page 5of 8

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:

Defendant 2:

Defendant 3:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Page 4
Case 7:19-cv-10870-VB Document 22 Filed 07/23/20 Page 6 of 8

Defendant 4:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Ill. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5
Case 7:19-cv-10870-VB Document 22 Filed 07/23/20 Page 7 of 8

 

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

 

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

Page 6
Case 7:19-cv-10870-VB Document 22 Filed 07/23/20 Page 8 of 8

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

 

 

 

 

 

Dated Plaintiff's Signature

First Name Middle Initial Last Name

Street Address

County, City State Zip Code
Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
[lYes [No

lf you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
